.*AO 450 (Rev. 5/85) Judgment in a Civil Case


                     UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO


                                                  JUDGMENT IN A CIVIL CASE

Joshua E. Frost,

                 Petitioner,
                                                  Case No. 2:19-cv-4244
             vs.
Warden, Chillicothe Correctional                  Judge Watson
Institution,                                      Magistrate Judge Deavers

                 Respondent.



[] Jury Verdict. This action came before the Court for a trial by jury. The issues have been
tried and the jury has rendered its verdict.

[] Decision by Court. This action came to trial or hearing before the Court. The issues have been
tried or heard and a decision has been rendered.

[x] Decision by Court. This action was decided by the Court without a trial or hearing.


PURSUANT TO THE OPINION AND ORDER filed on 1/15/2020, the
Court ADOPTS AND AFFIRMS the Report and Recommendation. The
action is DISMISSED without prejudice. The Court DECLINES to issue a
certificate of appealability.


Date: January 15, 2020                            Richard W. Nagel, Clerk of Court

                                                  By:    /s/Eduardo Rivera
                                                        Eduardo Rivera, Deputy Clerk
